Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 2, 4, 6, 9, 11, 13, 16, 18 and 19.
Status of claims:
Claims 2-21 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 2 of U.S. Patent No. 10, 686,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are found in U.S. Patent No. 10, 686,936. With obvious wording variations. Take an example of comparing claim 2 pending application and claim 1 and 2 of U.S. Patent No. 10, 686,936:
Pending Application 17070584
U.S. Patent No. 10, 686,936
Claim 2, A method comprising: storing, at a presence resource, presence data indicating user presence of a client application associated with an account of a cloud-based communication platform, the account being associated with a set of client devices, the presence data including consolidated presence statuses of the set of client devices; receiving an application programming interface (API) request for presence data associated with the account; and returning presence data stored in the presence resource in response to the API request
Claim 1, A method comprising: receiving, at a
presence server, a communication from a first
client device to register presence statuses for a
first account, the communication transmitted by a
first client application executing on the first client
device, the first client application being associated
with the first account; in response to receiving the
communication, setting a publication subscription
between the presence server and the first client
device; updating a presence status resource for
the first account based on presence status
updates received from the first client application
via the publication subscription between the

client application transmitting the presence status
updates in response to each detected change in
presence status of the first client device; “receiving, at the presence server, a request from 
a communication platform system, the request
being for presence statuses of a plurality of
devices of the first client application; in response
to receiving the request, gathering the presence
statuses of the plurality of devices from the
presence status resource, the presence status
resource including a presence status of
the first client device and a presence status of a
second client device executing the first client
application; and returning the data describing the
presence statuses of the plurality of devices to the
communication platform system, the
communication platform system using the data
describing the presence statuses of the plurality of
device to select a device to route communications
transmitted as part of a communication session
executed in relation to the first client application.
Claim 2, The method of claim 1, wherein the
request is transmitted by the communication
platform system in response to the communication
platform system receiving a connection
application protocol interface (API) request to
initiate a communication session from a client



 The claims of the instant application encompass the same subject matter except the instant “A method comprising: a client application associated with an account of a cloud-based communication platform, the account being associated with a set of client devices, the presence data including consolidated presence statuses of the set of client devices” whereas the  U.S. Patent No. 10, 686,936 claims are to A method comprising: gathering the presence statuses of the plurality of devices from the presence status resource, the presence status resource including a presence status of the first client device and a presence status of a second client device executing the first client application”, Therefore , it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 10, 686,936 “the presence status resource including a presence status of the first client device and a presence status of a second client device executing the first client application” as a client application associated with a set of client devices, the presence data including consolidated presence statuses of the set of client devices because it’s well known to broaden claim  terminology where utilizing client application for a first and second device which is similar to utilizing client application for a set of devices for presence status.
Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10, 686,936 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of. U.S. Patent No. 10, 686,936 in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
Allowable Subject Matter
Claims 2-21 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647